                                          Case 5:20-cv-03664-LHK Document 227 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHASOM BROWN, et al.,                               Case No. 20-cv-03664-LHK (SVK)
                                                                                            Case No. 20-cv-05146-LHK (SVK)
                                   8                   Plaintiffs,
                                                                                            ORDER RE GOOGLE'S REQUEST FOR
                                   9            v.                                          EMERGENCY DISCOVERY HEARING
                                  10    GOOGLE LLC,
                                  11                   Defendant.

                                  12    PATRICK CALHOUN, et al.,
Northern District of California
 United States District Court




                                  13                   Plaintiffs,
                                  14            v.
                                  15    GOOGLE LLC,
                                  16                   Defendant.
                                  17

                                  18          The Court received a request from Google, via email, for an emergency discovery
                                  19   hearing. First, the Court is engaged in criminal duty this month and unavailable for emergency
                                  20   discovery hearings. Second, while requests for emergency hearings may be emailed to the
                                  21   courtroom deputy for expediency, they must simultaneously be filed on ECF to ensure notice to
                                  22   the Court and to all parties. No response to Google’s pending request is necessary. In the future,
                                  23   any response to an emergency request must also be filed on ECF. The parties are not to argue
                                  24   discovery issues via email to the courtroom deputy.
                                  25          On Monday August 2, 2021, the Court will accept only the “summary chart” that conforms
                                  26   with Calhoun Dkt. 220/Brown Dkt. 191. Additionally, in each case each side must identify two
                                  27   disputes as “priority,” which the Court will take up first. Should either party believe that
                                  28   additional briefing is essential in advance of the August 12 hearing, it may seek relief from this
                                          Case 5:20-cv-03664-LHK Document 227 Filed 07/30/21 Page 2 of 2




                                   1   Court’s previous orders regarding submission of discovery disputes.

                                   2          SO ORDERED.

                                   3   Dated: July 30, 2021

                                   4

                                   5
                                                                                                 SUSAN VAN KEULEN
                                   6                                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
